Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s application CON 17/224,964 filed on 04/07/2021.
Claims 1 - 20 are currently pending for consideration.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow’). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20, respectively, of Patent No. US 9367530 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of Patent No. US 9367530 B2 contains every element of claim 1, of the instant application and thus anticipate the claims of the instant application. The claims of the instant application therefore are not patently distinct from the later application claims and as such are unpatentable over obviousness-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Claim
17/224,964
Patent No. US 9367530 B2
1 : 1
A method of co-authoring a document, the method comprising:
detecting a first set of changes made to a first version of a particular document on a first client computing device; 
detecting a second set of changes made to a second version of the particular document on a second client computing device; and 
communicating the first set of changes and the second set of changes to the second client computing device and the first client computing device, respectively, via a third party collaboration service provider unassociated with a document processing suite used to edit the particular document.
A method of co-authoring a document, the method comprising: 
detecting a first set of changes made to a first version of a particular document on a first client computing device; 
detecting a second set of changes made to a second version of the particular document on a second client computing device; and 
communicating every change in the first set of changes, using a first software plug-in component plugged into a first existing document processing suite, to the second client computing device, and communicating every change in the second set of changes, using a second software plug-in component plugged into a second existing document processing suite, to the first client computing device via a plurality of third party collaboration service providers unassociated with the first and the second document processing suites used to edit the particular document, each of the plurality of the third party collaboration service providers supplying a separate master copy of the particular document identical to each of the separate master copies of the particular document on each of the other plurality of the third party collaboration service providers, resulting in the first version and the second version of the particular document to become identical, and also resulting in all separate master copies of the particular document to become identical; and wherein the first and the second software plug-in components are configured to provide an integrated user interface including image search, copy, and insert functions, the search function configured to be conducted using third-party external search engines coupled with the plug-in components
2 : 2
The method of claim 1, further comprising using a first type of document processing suite to make the first set of changes and using a second type of document processing suite to make the second set of changes.
The method of claim 1, further comprising using a first type of document processing suite to make the first set of changes and using a second type of document processing suite to make the second set of changes.
3 : 3
The method of claim 1, further comprising displaying metadata related to the particular document on a dashboard area provided by a plug-in component, associated with a document processing suite used to edit the particular document, on at least one of the first and the second client computing devices.
The method of claim 1, further comprising displaying metadata related to the particular document on a dashboard area provided by a plug-in component, associated with a document processing suite used to edit the particular document, on at least one of the first and the second client computing devices.
4 : 4
The method of claim 3, wherein displaying metadata related to the particular document on the dashboard area comprises displaying metadata according to a permission associated with at least one of the first and the second client computing devices.
The method of claim 3, wherein displaying metadata related to the particular document on the dashboard area comprises displaying metadata according to a permission associated with at least one of the first and the second client computing devices.
5 : 5
The method of claim 3, wherein displaying metadata related to the particular document on the dashboard area comprises displaying metadata according to a selection of metadata by a user of the at least one of the first and the second client computing devices.
The method of claim 3, wherein displaying metadata related to the particular document on the dashboard area comprises displaying metadata according to a selection of metadata by a user of the at least one of the first and the second client computing devices.
6 : 6
The method of claim 3, wherein the metadata includes call-home comprising a location of an original copy of the particular document on the third party collaboration service provider.
The method of claim 3, wherein the metadata includes call-home comprising a location of an original copy of the particular document on the third party collaboration service provider.
7 : 7
The method of claim 3, wherein the metadata is obtained using a dynamic discovery process.
The method of claim 3, wherein the metadata is obtained using a dynamic discovery process.
8 : 1
8
1
9 : 8
9
8
10:9
10
9
11:10
11
10
12:11
12
11
13:12
13
12
14:13
14
13
15:14
15
14
16:12+3
16
12 + 3
17:7
17
7
18:12
18
12
19:12
19
12
20:10
20
10


	Regarding claims 1-20, Claims 1-15 of the U.S. Patent 9367530, recites a method of document co-authoring, comprising instructions as similarly in claims 1-20 of the instant application. It would be obvious to one of ordinary skill in the art before the effective filling date to implement the method of the instant application, by using U.S. Patent 9367530 because it was well known and desire to implement such method.

Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers
in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are rejected under 35 USC 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
While independent claim 1, 9, and 16 each directed to a statutory category (method or manufacture), they each recite a series of steps pertaining to receiving data and identifying content to be displayed based on the received data, which appears to be directed to an abstract idea.  
That is, each of independent claim 1, 9, and 16 pertains to receiving data, identifying and manipulating data for presentation based on the received data — this concept is not meaningfully different than those concepts found by the courts to be abstract (see: Intellectual Ventures v. Cap One Bank 1077: collecting, displaying and manipulating data; Intellectual Ventures v. Cap One Bank: customizing information and presenting it to users based on particular characteristics; Content Extraction: collecting data, recognizing certain data within the collected data set and storing the recognized data in memory; Electric power: collecting information, analyzing it, and displaying certain results of the collection and analysis). 
At step 2A, prong 1, for the claim 1, the limitations of “detecting a first set of changes made to a first version of a particular document on a first client computing device”, “detecting a second set of changes made to a second version of a particular document on a second client computing device”, and “communicating the first set of changes and the second set of changes to the second client computing device and the first client computing device, respectively…”. The BRI of these limitations encompass, for example, a person receiving a document and identifying the term with a list classified terms to select mentally based on what is observed in the document with regards to content with further selections. These steps, recited at a high level of generality, encompass mental observations, evaluations and judgments, and are similar to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind” and “a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind”, see MPEP 2106.04(a)(2)(III)(A). Accordingly, the claim recites an abstract idea.

At step 2A prong 2, for the claim 1, the judicial exception is not integrated into a practical application. In particular, the claim recites that the method with the additional elements “via a third party collaboration service provider…” steps only amount to extra-solution activities of receiving data for use in the method and outputting a result (MPEP 2106.05(g)). None of these limitations, taken either alone or in combination, integrate the abstract idea into a practical application. 

At Step 2B, for the claim 1, the claim does not include additional elements that are sufficient to amount to significantly more. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a third party collaboration service provider unassociated with a document processing” only amounts to a group of further suggestions of the use of the judicial exception to a particular technological environment. Furthermore, the “communicating… via a third party” steps recite WURC activities of “receiving or transmitting data over a network” (Symantec) and “storing and retrieving information in memory” (Versata). These additional limitations, taken either alone or in combination, fail to amount to significantly more than the judicial exception as these steps do not provide an inventive concept. The claim is not patent eligible.
For the claim 1, the dependent claims with further “comprising using a first type of document processing suite…  using a second type of document processing suite…” of claim 2, “displaying metadata related to the particular document on a dashboard area… ” of claim 3, “displaying metadata related to the particular document on the dashboard area… according to a permission associated with… the first and the second client computing devices”  of claim 4, “displaying metadata related to… according to a selection of metadata by a user…” of claim 5, “the metadata includes call-home comprising a location of an original copy of the particular document…” of claim 6, “the metadata is obtained using a dynamic discovery process…” of claim 7, and “multiple collaboration service providers are used in co-authoring the particular document” of claim 8, these additional elements do not integrate the abstract idea into a practical application and do not amount to anything more than merely manipulating and displaying content on a generic/conventional display. 

At step 2A, prong 1, for the claim 9, the limitations of “… present an integrated user interface within the document processing suite…”, and “… communicate with a third party collaboration service provider…”. The BRI of these limitations encompass, for example, a person receiving a document and identifying the term with a list classified terms to select mentally based on what is observed in the document with regards to content with further selections. These steps, recited at a high level of generality, encompass mental observations, evaluations and judgments, and are similar to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind” and “a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind”, see MPEP 2106.04(a)(2)(III)(A). Accordingly, the claim recites an abstract idea.

At step 2A prong 2, for the claim 9,  the judicial exception is not integrated into a practical application. In particular, the claim recites that the method with the additional elements “configured to be integrated with a document processing suite… executed on a first client computer device”, and “… not associated with the document processing suite” steps only amount to extra-solution activities of receiving data for use in the method and outputting a result (MPEP 2106.05(g)). None of these limitations, taken either alone or in combination, integrate the abstract idea into a practical application. 

At Step 2B, for the claim 9, the claim does not include additional elements that are sufficient to amount to significantly more. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “being edited using a document processing suite, and “executing the document processing suite” only amounts to a group of further suggestions of the use of the judicial exception to a particular technological environment. Furthermore, the “configured” with “executed”, “present”, and “communicate” steps recite WURC activities of “receiving or transmitting data over a network” (Symantec) and “storing and retrieving information in memory” (Versata). These additional limitations, taken either alone or in combination, fail to amount to significantly more than the judicial exception as these steps do not provide an inventive concept. The claim is not patent eligible.
For claim 9, the dependent claims with further “further comprising a dashboard area configured to display metadata…” of claim 10, “wherein the metadata includes a location of an original version of a particular document on a server…” of claim 11, “wherein the metadata displayed in the dashboard area is displayed according to corresponding preset permissions for the metadata” of claim 12, “wherein the metadata is automatically obtained via a discovery process” of claim 13, “wherein the integrated user interface is further configured to simultaneously communicate with multiple third party collaboration service providers” of claim 14, and “… allow a user of the first client computing device to remotely set permissions associated with a particular document on a server of the third party collaboration service provider” of claim 15, these additional elements do not integrate the abstract idea into a practical application and do not amount to anything more than merely manipulating and displaying content on a generic/conventional display. 

At step 2A, prong 1, for the claim 16, the limitations of “receiving a spreadsheet including at least one table”, “… dynamically discovering metadata related to a particular document being edited…”, and “displaying the discovered metadata in a dashboard area of a client computing device…”. The BRI of these limitations encompass, for example, a person receiving a document and identifying the term with a list classified terms to select mentally based on what is observed in the document with regards to content with further selections. These steps, recited at a high level of generality, encompass mental observations, evaluations and judgments, and are similar to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind” and “a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind”, see MPEP 2106.04(a)(2)(III)(A). Accordingly, the claim recites an abstract idea.

At step 2A prong 2, for the claim 16,  the judicial exception is not integrated into a practical application. In particular, the claim recites that the method with the additional elements “being edited using a document processing suite, and “executing the document processing suite” steps only amount to extra-solution activities of receiving data for use in the method and outputting a result (MPEP 2106.05(g)). None of these limitations, taken either alone or in combination, integrate the abstract idea into a practical application. 

At Step 2B, for the claim 16, the claim does not include additional elements that are sufficient to amount to significantly more. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “being edited using a document processing suite”, and “executing the document processing suite” only amounts to a group of further suggestions of the use of the judicial exception to a particular technological environment. Furthermore, the “discovering” with “using” and “displaying” with “executing” steps recite WURC activities of “receiving or transmitting data over a network” (Symantec) and “storing and retrieving information in memory” (Versata). These additional limitations, taken either alone or in combination, fail to amount to significantly more than the judicial exception as these steps do not provide an inventive concept. The claim is not patent eligible.
For claim 16, the dependent claims with further “comprising communicating the discovered metadata…” of claim 17, “wherein the metadata is dynamically discovered using an autonomous software agent” of claim 18, “wherein the metadata is dynamically discovered by a plug-in component… ”  of claim 19, and “wherein the metadata includes information about the location of an original copy of the particular document on a collaboration server” of claim 20, these additional elements do not integrate the abstract idea into a practical application and do not amount to anything more than merely manipulating and displaying content on a generic/conventional display. 

For at least these reasons, the claimed inventions of each of dependent claims 2-8, 10-15, and 17-20 are directed or indirect to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and are rejected under 35 USC 101.

Claims 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of software per se.
Claims 9 is a software plug-in component claim that recite, “configured to be integrated with a document processing suite… present an integrated user interface… to communicate with a third party collaboration service provider…”. However, it does not recite any computer hardware or processor associated with such software plug-in component. And so, it lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. The means to implement the system may be regarded as software per se. Therefore, it fails to fall within a statutory category. Any dependent claims are referenced inherit the deficiencies of their parent claims.
Claims 10-15 depends on claim 9 and all are rejected under 35 USC 101 as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US 20090327302 A1, “Richardson”) in view of Mohan et al. (US 7454760 B2, “Mohan”).
As to the claim 1, Richardson discloses A method of co-authoring a document, the method comprising:
detecting a first set of changes made to a first version of a particular document on a first client computing device; (Richardson: [0003, 0038] synchronization and collaboration within peer-to-peer and client/server environments with the client systems to create respective local instances of data, shared between the client systems to allow them to collaborate with one another… the user 302b (i.e. first client) makes a change or version locally at the peer 102b system, detecting this change may be synced to the peer system in FIG. 3).
detecting a second set of changes made to a second version of the particular document on a second client computing device; and (Richardson: [0003, 0038] synchronization and collaboration within peer-to-peer and client/server environments with the client systems to create respective local instances of data, shared between the client systems to allow them to collaborate with one another… the user 302a (i.e. second client) makes a change or version locally at the peer 102a system, detecting this change may be synced to the peer system in FIG. 3).
Richardson discloses FIG. 3 and 6 shows a first and second user edit a version of a particular document in a peer-to-peer collaborative environment. The changes made in each user’s version of the document are propagated to the other user for real-time collaboration. Additionally, each peer in the peer-to-peer collaboration environment syncs changes via a version table. If no conflicts exist, the revisions are synced between the various peers, and the documents become identical. If a conflict exists, a "winning version" is determined, and the documents are synced to the winning version, while a conflicted version is maintained. (See [0038, 0061-68]).
However, Richardson may not explicitly disclose all the aspects of the communicating the first set of changes and the second set of changes to the second client computing device and the first client computing device, respectively, via a third party collaboration service provider unassociated with a document processing suite used to edit the particular document. 
Mohan discloses communicating the first set of changes and the second set of changes to the second client computing device and the first client computing device, respectively, via a third party collaboration service provider unassociated with a document processing suite used to edit the particular document. (Mohan: [Claim 1, col 3, ln 41-51, col 4, ln 29-35] a first software plug-in component plugged into a first existing document processing suite and a second client device using a second software plug-in component plugged into the second document processing suite. A plurality applications (FIG 1, items 130) each contain a plug-in (FIG 1, items 120). Each user, and his/her associated device, within the session receives propagated changes from the other users within the collaboration environment… plug-ins communicates with each other via a central session manager that acts as a relay station, provided as a service by a service provider (e.g., ISP) with no association with plugin software. When each user joins the collaboration session, his/her plug-in registers the application and receives the edit notifications).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Richardson and Mohan disclosing synchronizing and collaborating the document which are analogous art from the “same field of endeavor”, and, when Mohan’s using software plug-in for document collaboration via an unassociated third party service was combined with Richardson’s synchronization and collaboration within peer-to-peer and client/server environments, the claimed limitation on the communicating the first set of changes and the second set of changes to the second client computing device and the first client computing device, respectively, via a third party collaboration service provider unassociated with a document processing suite used to edit the particular document  would be obvious. The motivation to combine Richardson and Mohan is to provide a method for efficiently enabling n-way collaborative work using common software over a network of computers. (See Mohan [Abstract]).
As to the claim 8, Richardson in view of Mohan discloses The method of claim 1, wherein multiple collaboration service providers are used in co-authoring the particular document. (Mohan: [Claim 1, col 3, ln 41-51] plug-ins 120 communicate with each other via a central session manager that acts as a relay station as a service is provided by a service provider like ISP).
Regarding claim 9, these claims recite the component performed by the method of claims 1; therefore, the same rationale of rejection is applicable.
As to the claim 14, Richardson in view of Mohan discloses The software plug-in component of claim 9, wherein the integrated user interface is further configured to simultaneously communicate with multiple third party collaboration service providers. (Mohan: [col 2 ln 20-49, col 3 ln 49-51]  provide a system and software for synchronous collaborative work (i.e. simultaneously) in real-time over a collection of computer workstations networked together that support a powerful, flexible, universal, and scalable model of n-way collaborative work… plug-ins communicates with each other via the central session manager that acts as a relay station, provided as a service by a service provider (e.g., ISPs)… with a user interface directed to an “owner” of a collaborative session in FIG. 3).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Mohan and further in view of Joo (US 20060064644 A1, “Joo”).
As to the claim 2, Richardson in view of Mohan discloses The method of claim 1, 
However, Richardson in view of Mohan may not explicitly disclose all the aspects of the  further comprising using a first type of document processing suite to make the first set of changes and using a second type of document processing suite to make the second set of changes. 
Joo discloses further comprising using a first type of document processing suite to make the first set of changes and using a second type of document processing suite to make the second set of changes. (Joo: [0092-94] using a first type of processing suite to make the first set of changes and using a second type of processing suite to make the second set of changes between heterogeneous editing system. This application plug-in communicates with collaborating client systems in real-time or delayed time, allowing collaborators to view or contribute to the editing process on the same or different software processing suite).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Richardson in view of Mohan and Joo disclosing synchronizing and collaborating the document which are analogous art from the “same field of endeavor”, and, when Joo’s using heterogeneous editing software plug-in for document was combined with Richardson in view of Mohan’s synchronization and collaboration within peer-to-peer and client/server environments, the claimed limitation on the further comprising using a first type of document processing suite to make the first set of changes and using a second type of document processing suite to make the second set of changes would be obvious. The motivation to combine Richardson in view of Mohan and Joo is to provide a method for the entities is able to access the filmmaking resources through a communication network editing the video using heterogeneous editing system effectively. (See Joo [0012]).

Claims 3, 5-6, 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Mohan and further in view of Hamilton et al. (US 20080229214 A1, “Hamilton”).
As to the claim 3, Richardson in view of Mohan discloses The method of claim 1,
However, Richardson in view of Mohan may not explicitly disclose all the aspects of the further comprising displaying metadata related to the particular document on a dashboard area provided by a plug-in component, associated with a document processing suite used to edit the particular document, on at least one of the first and the second client computing devices. 
Hamilton discloses further comprising displaying metadata related to the particular document on a dashboard area provided by a plug-in component, associated with a document processing suite used to edit the particular document, on at least one of the first and the second client computing devices. (Hamilton: [0058-61] a dashboard area provided by the plug-in component, associated with a document processing suite used to edit the particular document, on at least one of the first and second client computing devices in FIG. 7-8).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Richardson in view of Mohan and Hamilton disclosing synchronizing and collaborating the document which are analogous art from the “same field of endeavor”, and, when Hamilton’s dashboard area provided by the plug-in component was combined with Richardson in view of Mohan’s synchronization and collaboration within peer-to-peer and client/server environments, the claimed limitation on the further comprising displaying metadata related to the particular document on a dashboard area provided by a plug-in component, associated with a document processing suite used to edit the particular document, on at least one of the first and the second client computing devices would be obvious. The motivation to combine Richardson in view of Mohan and Hamilton is to provide a method with benefit to draw upon efficient resources and collaborate with efficiencies in the cross-border collaborative project teams. (See Hamilton [0003]).
As to the claim 5, Richardson in view of Mohan and Hamilton discloses The method of claim 3, wherein displaying metadata related to the particular document on the dashboard area comprises displaying metadata according to a selection of metadata by a user of the at least one of the first and the second client computing devices. (Hamilton: [0061] displaying metadata according to a selection of metadata by a user of the at least one of the first and second computing devices).
As to the claim 6, Richardson in view of Mohan and Hamilton discloses The method of claim 3, wherein the metadata includes call-home comprising a location of an original copy of the particular document on the third party collaboration service provider. (Hamilton: [0042] the metadata is stored separately from the message content and "appended" by virtue of a logical link (e.g., pointer values to physical storage locations)).
Regarding claims 10, 11 and 20, these claims recite the component performed by the method of claims 3, 6 and 6 respectively; therefore, the same rationale of rejection is applicable.

Claims 4, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Mohan and Hamilton and further in view of Rauh et al. (US 20120167178 A1, “Rauh”).
As to the claim 4, Richardson in view of Mohan and Hamilton discloses The method of claim 3, 
However, Richardson in view of Mohan and Hamilton may not explicitly disclose all the aspects of the wherein displaying metadata related to the particular document on the dashboard area comprises displaying metadata according to a permission associated with at least one of the first and the second client computing devices. 
Rauh discloses wherein displaying metadata related to the particular document on the dashboard area comprises displaying metadata according to a permission associated with at least one of the first and the second client computing devices. (Rauh: [0005] The subset of autonomous metadata containers are selected such that the user interface view is consistent with permissions or authorizations held by or assigned to the user).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Richardson in view of Mohan and Hamilton and Rauh disclosing synchronizing and collaborating the document which are analogous art from the “same field of endeavor”, and, when Rauh’s metadata container is consistent with user permissions was combined with Richardson in view of Mohan and Hamilton’s synchronization and collaboration within peer-to-peer and client/server environments, the claimed limitation on the wherein displaying metadata related to the particular document on the dashboard area comprises displaying metadata according to a permission associated with at least one of the first and the second client computing devices would be obvious. The motivation to combine Richardson in view of Mohan and Hamilton and Rauh is to provide a method with metadata containers that can be used to provide user interface flexibility and aggregation in a multi-tenant software architecture efficiently. (See Rauh [0002])
Regarding claim 12, these claims recite the component performed by the method of claims 4; therefore, the same rationale of rejection is applicable.
As to the claim 15, Richardson in view of Mohan discloses The software plug-in component of claim 14, 
However, Richardson in view of Mohan may not explicitly disclose all the aspects of the that when executed on the first client computing device further causes the first client computing device to allow a user of the first client computing device to remotely set permissions associated with a particular document on a server of the third party collaboration service provider. 
Rauh discloses that when executed on the first client computing device further causes the first client computing device to allow a user of the first client computing device to remotely set permissions associated with a particular document on a server of the third party collaboration service provider. (Rauh: [0024] using ERP (enterprise resource planning) system architecture hosting on servers and data repositories that are maintained remotely and accessed by authorized (i.e. permission) users at the organization via a thin client with the document, such as a web browser, over a network… by the SaaS provider or by third party applications from one or more external service providers).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Richardson in view of Mohan and Rauh disclosing synchronizing and collaborating the document which are analogous art from the “same field of endeavor”, and, when Rauh’s metadata container is consistent with user permissions was combined with Richardson in view of Mohan’s synchronization and collaboration within peer-to-peer and client/server environments, the claimed limitation on the that when executed on the first client computing device further causes the first client computing device to allow a user of the first client computing device to remotely set permissions associated with a particular document on a server of the third party collaboration service provider would be obvious. The motivation to combine Richardson in view of Mohan and Rauh is to provide a method with metadata containers that can be used to provide user interface flexibility and aggregation in a multi-tenant software architecture efficiently. (See Rauh [0002])

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Mohan and Hamilton and further in view of Friedman et al. (US 20060041871 A1, “Friedman”).
As to the claim 7, Richardson in view of Mohan and Hamilton discloses The method of claim 3,
However, Richardson in view of Mohan and Hamilton may not explicitly disclose all the aspects of the wherein the metadata is obtained using a dynamic discovery process. 
Friedman discloses wherein the metadata is obtained using a dynamic discovery process (Friedman: [0026] obtaining metadata set using a dynamic discovery process).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Richardson in view of Mohan and Hamilton and Friedman disclosing synchronizing and collaborating the document which are analogous art from the “same field of endeavor”, and, when Friedman’s obtaining metadata set using a dynamic discovery process was combined with Richardson in view of Mohan and Hamilton’s synchronization and collaboration within peer-to-peer and client/server environments, the claimed limitation on the wherein the metadata is obtained using a dynamic discovery process would be obvious. The motivation to combine Richardson in view of Mohan and Hamilton and Friedman is to provide a method with metadata for interoperability across different  resource description communities to access efficiently. (See Friedman [0003])
Regarding claim 13, these claims recite the component performed by the method of claims 7; therefore, the same rationale of rejection is applicable.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Mohan and further in view of Friedman and further in view of Hamilton.
As to the claim 16, Richardson in view of Mohan discloses A method of co-authoring a document, the method comprising: 

However, Richardson in view of Mohan may not explicitly discloses all the aspects of the  dynamically discovering metadata related to a particular document being edited using a document processing suite; and 
Friedman discloses dynamically discovering metadata related to a particular document being edited using a document processing suite; and (Friedman: [0026] Metadata sets are deployed to the container and are made available through both common and specific APIs for dynamic discovery of metadata while the specific APIs allow document applications (i.e. processing suite) to be written (i.e. edit) against specific metadata sets). 
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Richardson in view of Mohan and Friedman disclosing synchronizing and collaborating the document which are analogous art from the “same field of endeavor”, and, when Friedman’s dynamic discovering metadata was combined with Richardson in view of Mohan’s synchronization and collaboration within peer-to-peer and client/server environments, the claimed limitation on the dynamically discovering metadata related to a particular document being edited using a document processing suite would be obvious. The motivation to combine Richardson in view of Mohan and Friedman is to provide a method with metadata for interoperability across different  resource description communities to access efficiently. (See Friedman [0003])
However, Richardson in view of Mohan and Friedman may not explicitly discloses all the aspects of the displaying the discovered metadata in a dashboard area of a client computing device executing the document processing suite. 
Hamilton discloses displaying the discovered metadata in a dashboard area of a client computing device executing the document processing suite. (Hamilton: [0023-26] , the interface components includes a dashboard 102 that serves as a central portal for accessing the various features of the collaboration system… display one or more types of communications and corresponding metadata attributes…  used to automate the creation of the standardized metadata for use with content files created using the capture agent of the applications).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Richardson in view of Mohan and Friedman and Hamilton disclosing synchronizing and collaborating the document which are analogous art from the “same field of endeavor”, and, when Hamilton’s dashboard area displaying the metadata was combined with Richardson in view of Mohan and Friedman’s synchronization and collaboration within peer-to-peer and client/server environments, the claimed limitation on the displaying the discovered metadata in a dashboard area of a client computing device executing the document processing suite would be obvious. The motivation to combine Richardson in view of Mohan, Friedman and Hamilton is to provide a method with benefit to draw upon efficient resources and collaborate with efficiencies in the cross-border collaborative project teams. (See Hamilton [0003]).

As to the claim 17, Richardson in view of Mohan, Friedman and Hamilton discloses The method of claim 16, further comprising communicating the discovered metadata to at least one remote client computing device. (Friedman: [0010, 0017] FIG. 3 shows client device interaction with the metadata and asset store via the repository layer… The translated metadata can be used by client applications to locate and use data assets from accessible data stores).
As to the claim 18, Richardson in view of Mohan, Friedman and Hamilton discloses The method of claim 16, wherein the metadata is dynamically discovered using an autonomous software agent. (Friedman: [0026-29] the metadata is discovered at runtime via the Java naming and directory interface (JNDI) (i.e. autonomous software agent)… the configurationURL form is used in a Web application (EAR) file as the class path of the software application).
As to the claim 19, Richardson in view of Mohan, Friedman and Hamilton discloses The method of claim 16, wherein the metadata is dynamically discovered by a plug-in component integrated with the document processing suite. (Hamilton: [0025-29] tools that are implemented as document software programs, a plug-in component is integrated into an existing software program (i.e. processing suite) using a standardized interface… manage communications and content files generated by users of the collaboration system, including association of messages based on corresponding metadata discovered).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        

/ARIEL MERCADO/Primary Examiner, Art Unit 2176